internal_revenue_service number release date index number ------------------------------------ -------------------- ---------------------------------- ---------------------------------------------------- department of the treasury washington dc third party communication none person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b01 plr-127558-11 date date ----------------------- legend trust ---------------------------------------------------- year ------- firm ----------------------- date ----------------- dollar_figurea -------------- dollar_figureb ------------ dollar_figurec ------------ dear ------------------- this is in response to your letter requesting permission to revoke an election made by trust pursuant to sec_1_163_d_-1 of the income_tax regulations to treat net_capital_gain income as investment_income under sec_163 and sec_163 of the internal_revenue_code for year facts for year trust hired an accounting firm firm to prepare its form_1041 u s income_tax return for estates and trusts return the firm prepared the return by entering the relevant data into a tax software computer_program software but a keying error was made on line 4g of form_4952 investment_interest expense deduction that plr-127558-11 resulted in an inadvertent election to include the entire amount of qualified_dividend_income and net_capital_gain of dollar_figurea as investment_income for purposes of the deduction for investment_interest expense the actual amount of investment_interest was dollar_figureb an amount significantly less than dollar_figurea the firm manually reviewed the return in accordance with the firm's quality control policies and procedures because all of the investment_interest expense of dollar_figureb was allowed on form_4952 there was an oversight in discovering that an excessive election amount had been made on line 4g of form_4952 which affected the calculation the firm uses the software to prepare many form sec_1040 during filing season for form sec_1040 the software automatically limits an election to include qualified_dividend_income and net_capital_gain as investment_income for purposes of calculating the deduction for investment_interest expense to the amount of investment_interest the firm relied on the software to calculate investment_interest expense in the same manner for the taxpayer’s return however the software does not do this automatically for a form_1041 the firm was unaware of the differences in the computer tax software in identifying this type of error the error was discovered by the beneficiary’s business manager the firm was contacted by the business manager on date and was advised of the form_4952 election law analysis sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 defines the term investment_income in general as the sum of i gross_income from property_held_for_investment other than gain taken into account under clause ii i ii the excess if any of i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause sec_163 also provides that the term includes qualified_dividend_income as defined in h b only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection plr-127558-11 sec_1_163_d_-1 provides that the elections for net_capital_gain and qualified_dividend_income under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which net_capital_gain is recognized or the qualified_dividend_income is received sec_1_163_d_-1 provides that the election under sec_163 is revocable with the consent of the commissioner the trust is requesting permission to revoke an election to treat net_capital_gain income as investment_income this situation is analogous to those situations concerning taxpayers who have not made a particular election provided in the regulations because of inadequate or incorrect advice from knowledgeable tax professionals and are subsequently seeking extensions of time under of the regulations on procedure and administration see revrul_83_74 1983_1_cb_112 sec_301_9100-3 generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election plr-127558-11 in this case trust may be considered to have acted reasonably and in good_faith because trust relied on the firm a qualified_tax professional to prepare the return the firm used a software program that made an erroneous election that was not discovered by the firm despite reasonable efforts under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1 c and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief in this case trust is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested trust was not informed in all material respects of the related tax consequences of making the election because trust was unaware an election had been made furthermore trust is not using hindsight in requesting relief specific facts have not changed since the filing of the return and making of the original election that made the election disadvantageous to the trust sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case allowing the revocation of the election would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than would have been the case if the election had been timely made taking into account the time_value_of_money furthermore when the request was filed the taxable_year in which the regulatory election that is sought to be revoked here and any taxable_year affected by it was not closed by the period of limitations on assessment plr-127558-11 in addition granting the revocation in the present situation would not cause undue administrative burden nor would it be inconsistent with the objectives of the underlying statute and the regulatory election conclusion the consent of the commissioner is hereby granted to revoke in part the election under sec_163 to include dollar_figurea as investment_income for year and to include only amount dollar_figurec as investment_income for year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by trust and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john p moriarty chief branch income_tax accounting
